Citation Nr: 1804413	
Decision Date: 01/23/18    Archive Date: 01/31/18

DOCKET NO.  07-39 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Vuong, Associate Counsel



INTRODUCTION

The Veteran had active service from May 1971 to February 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida.

The Board remanded this matter for development in October 2011, November 2013, and in March 2017.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board regrets additional delay, a remand is necessary to ensure that due process is followed.  

The RO issued a supplement statement of the case (SSOC) in November 2017.  Following the November 2017 SSOC, additional evidence was associated with the claims file.  This evidence is pertinent to the claim and includes VA examinations relating to the Veteran's back disability and VA medical records through December 2017.  Notably, the VA examination contains information on the effects of the Veteran's service-connected back disability on his ability to function in an occupational environment.  The VA treatment records discuss the Veteran's current physical health and functioning.  The Veteran has not submitted a waiver of initial RO review for this evidence.  As the Veteran's substantive appeal was received in December 2007 and this evidence was procured by VA, the provisions regarding automatic waiver under Section 501 of the Camp Lejeune Act of 2012 are not applicable.  Thus, a remand is required for the issuance of an SSOC.  See 38 C.F.R. § 20.1304 (c) (2017).  

The Board also notes that the March 2017 Remand directed the VA to obtain an examination in relation to the Veteran's ability to secure and maintain gainful employment.  In an August 2017 VA 21-2507a, the VA reported that the Veteran failed to appear for a scheduled examination in July 2017.  The Veteran has provided no good cause for his absence.  As such, the Board finds that there was substantial compliance with the March 2017 Remand directive and declines to remand for further examination.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Update the file with VA treatment records since December 2017.  If the VA records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified.

2.  Then readjudicate the claim for TDIU.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with an SSOC and the opportunity to respond.  Return the case to the Board if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




